UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7094


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH D. BEVERLY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00065-HEH)


Submitted:    January 26, 2010              Decided:   February 16, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Beverly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth D. Beverly appeals from the district court’s

order   dismissing      without    prejudice    his    motion       for    return    of

property for failure to pay the initial partial filing fee.                          In

the only claim raised on appeal, Beverly asserts that his motion

was filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2009) and,

thus, not subject to a filing fee.                   A review of the record

discloses      that    Beverly’s    motion     did    not    reference       § 2255.

Moreover, a motion for return of property is a civil action

subject to a filing fee.           See United States v. Garcia, 65 F.3d

17, 18 n.2 (4th Cir. 1995); United States v. Howell, 354 F.3d

693, 695 (7th Cir. 2004).             Accordingly, we affirm the judgment

of the district court.         We deny Beverly’s motions to place the

case in abeyance.         We dispense with oral argument because the

facts   and    legal   contentions      are   adequately      presented      in     the

materials     before    the   court    and    argument      would    not    aid     the

decisional process.

                                                                            AFFIRMED




                                         2